EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian R Walsworth on 05/03/2022.
The application has been amended as follows:
 
Claim 12 has been replaced with the following:
--- A system for managing agricultural cultivation, comprising:
an array of rows for planting one or more agricultural products; 
a series of trellises arranged within each of the rows, wherein each trellis comprises: 
a horizontal riser portion; 
an horizontal anchor portion; 
a head portion; 
a first arm selectively attached to a first side of the riser portion and extending tangentially to the axis of the riser portion;
a second arm selectively attached to a second side of the riser portion and 10 extending tangentially to the axis of the riser portion; 
wherein the head portion comprises a rigid, generally oval -shaped, open loop having a plurality of apertures for affixing one or more wires; 
wherein the riser, first arm, second arm, anchor, and head portions are rigid, generally tubular and hollow, and are selectively coupled together; 
a RFID circuit associated with each of the trellises for storing and accessing information; 
a fluid delivery line for supplying water to each of the plurality of rows;
at least one database for storing and retrieving information associated with each of the RFID circuits associated with the trellises; 
and at least one mobile device comprising specifically configured computational machinery and in communication with the at least one database for displaying information stored in the at least one database.---

Claim 17 has been canceled.

Claim 18 has been replaced with the following:
--- The system of claim 12, wherein the database is accessed securely and remotely via at least one network.---

Reasons for Allowance
2.            This application is in condition for allowance.
3.            Claims 1-15 and 18-21 are allowed.
4.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an apparatus and system for agricultural products as claimed in detail, especially the feature of separate rigid, tubular, and hollow first and second arms selectively attached to a side of and extendable at an angle tangential to the axis of a riser portion that comprises a proximal end for receiving a head portion, the first arm, and the second arm. Applicant’s arguments were persuasive because they showed that Klinglesmith in view of Krueger, Arief, Robinson, and Manning neither discloses nor suggests the first and second arms as provided by claims 1 and 12. Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches a trellis assembly comprising a riser portion distal end terminating in a spike, an anchor portion, and a head portion having a plurality of apertures for affixing one or more wires but not a first arm selectively attached to a first side of the riser portion and extendable at an angle tangential to the axis of the riser portion and a second arm selectively attached to a second side of the riser portion and extendable at an angle tangential to the axis of the riser portion wherein the riser, first arm, second arm, anchor, and head portions are separate portions and are rigid, generally tubular and hollow, and are selectively coupled together; thus, Klinglesmith in view of Krueger, Arief, Robinson, and Manning do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643